Judgment and order affirmed, with costs. Memorandum: The judgment herein was entered upon a verdict directed in plaintiff’s favor in an action under section 93 of the Workmen’s Compensation Law in which the Commissioner of Labor has recovered on behalf of the State Insurance Fund certain premiums due from the defendant for compensation insurance issued upon a single risk under successive insurance binders. We find no proof that, in fixing the rate upon which the premiums in suit were based, the representatives of the State Insurance Fund acted in violation of section 89 of the Workmen’s Compensation Law. All concur. (The judgment is for plaintiff in an action to recover insurance premiums. The order denies a motion for a new trial.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.